Exhibit 10.1

EXECUTION VERSION

SECURITIES SUBSCRIPTION AGREEMENT

This Securities Subscription Agreement (this “Agreement”) dated as of
December 28, 2011, is by and among Marshall Edwards, Inc., a Delaware
corporation (the “Company”), and Novogen Limited (the “Purchaser”).

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act of 1933, as amended (the
“Securities Act”), and Rule 506 promulgated thereunder, the Company desires to
issue and sell to the Purchaser, and the Purchaser desires to subscribe to and
purchase from the Company, shares of the Company’s common stock, par value
$0.00000002 per share (the “Common Stock”).

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, the Company and the Purchaser
hereby agree as follows:

ARTICLE 1 - PURCHASE AND SALE

1.1 Closing.

(a) Upon the terms and subject to the conditions set forth herein, the Company
agrees to issue and sell, and the Purchaser agrees to purchase from the Company,
one million nine-hundred forty-one thousand seven-hundred forty-seven
(1,941,747) shares (the “Shares”) of Common Stock on the Closing Date (as herein
defined) at a purchase price of $1.03 per Share, which was the consolidated
closing bid price of the Company’s common stock on December 28, 2011 as quoted
by the Nasdaq Stock Market’s Market Intelligence Desk.

(b) The closing (the “Closing”) of the transactions contemplated by this
Agreement shall occur at the offices of Morgan, Lewis & Bockius, LLP, New York,
New York, or such other location as the parties shall mutually agree; provided,
however, that the parties may agree to close by facsimile with originally
executed copies of the Agreement to follow by overnight courier.

(c) The “Closing Date” means the date that is the third Trading Day (as defined
herein) after the date hereof. For purposes of this Agreement, “Trading Day”
means a day on which the Company’s common stock is trading on the Nasdaq Capital
Market.

1.2 Deliveries.

(a) On the date hereof, the Purchaser shall deliver or cause to be delivered to
the Company the Accredited Investor Questionnaire attached hereto as Exhibit A,
completed and executed by the Purchaser.

(b) On the Closing Date, the Purchaser shall deliver or cause to be delivered to
the Company the sum of two million dollars ($2,000,000) (the “Purchase Price”)
payable to the Company by wire transfer of immediately available funds to the
bank account designated by the Company on Schedule 1 hereto.



--------------------------------------------------------------------------------

(c) On the Closing Date, the Company shall deliver or cause to be delivered to
the Purchaser the following:

(i) a statement of account from Computershare Inc., the Company’s transfer agent
(the “Transfer Agent”) confirming that the Shares purchased by the Purchaser
pursuant to this Agreement are held in book entry form by the Transfer Agent in
the name of the Purchaser;

(ii) a legal opinion of counsel for the Company, substantially in the form
attached as Exhibit B hereto; and

(iii) a certificate of an officer of the Company confirming the satisfaction of
the conditions contained in Section 1.3(b)(i).

1.3 Closing Conditions.

(a) The obligations of the Company hereunder in connection with the Closing with
the Purchaser are subject to the following conditions being met:

(i) the accuracy in all material respects when made and on the Closing Date (as
if made on the Closing Date, except to the extent that a representation or
warranty specifically references an earlier date) of the representations and
warranties by the Purchaser contained herein; and

(ii) the delivery by the Purchaser to the Company of the items set forth in
Sections 1.2(a) and 1.2(b) of this Agreement.

(b) The obligations of the Purchaser hereunder in connection with the Closing
are subject to the following conditions being met:

(i) the accuracy in all material respects when made and on the Closing Date (as
if made on the Closing Date, except to the extent that a representation or
warranty specifically references an earlier date) of the representations and
warranties of the Company contained herein;

(ii) the delivery by the Company to the Purchaser of the items set forth in
Section 1.2(c) of this Agreement; and

(iii) there shall have been no Material Adverse Effect (as defined below) with
respect to the Company since the date hereof.

 

2



--------------------------------------------------------------------------------

ARTICLE 2 - REPRESENTATIONS AND WARRANTIES

2.1 Representations and Warranties by the Company.

(a) The Company hereby represents and warrants to the Purchaser as follows:

(i) Organization, Good Standing and Qualification. The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Delaware and has all requisite corporate power and authority to carry
on its business as now conducted and as presently proposed to be conducted. The
Company is duly qualified to transact business and is in good standing as a
foreign corporation in each jurisdiction in which the nature of the business
conducted makes such qualification necessary, except where the failure to be so
qualified or in good standing, as the case may be, could not have or reasonably
be expected to result in a material adverse effect on its business, financial
condition or properties (a “Material Adverse Effect”), and, to the Company’s
knowledge, no proceeding has been instituted in any such jurisdiction revoking,
limiting or curtailing or seeking to revoke, limit or curtail such power and
authority or qualification.

(ii) Authorization; Enforcement. The Company has full right, power, authority
and capacity to enter into this Agreement and to consummate the transactions
contemplated hereby and has taken all necessary action to authorize the
execution, delivery and performance of this Agreement. Upon execution and
delivery, this Agreement will constitute a valid and binding obligation of the
Company enforceable against the Company in accordance with its terms, except as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent transfer, applicable securities laws or
regulations, liquidation or similar laws relating to, or affecting generally,
the enforcement of creditor’s rights and remedies or by other equitable
principles of general application from time to time in effect.

(iii) Valid Issuance of Shares. The Shares, when issued, sold and delivered in
accordance with the terms hereof for the consideration expressed herein, will be
duly and validly authorized and issued, fully paid and nonassessable and free of
restrictions on transfer other than restrictions on transfer under this
Agreement and applicable state and federal securities laws.

(iv) Legal Proceedings and Orders. There is no action, suit, proceeding or
investigation pending or threatened against the Company that questions the
validity of this Agreement or the right of the Company to enter into this
Agreement or to consummate the transactions contemplated hereby, nor is the
Company aware of any basis for any of the forgoing. The Company is neither a
party nor subject to the provisions of any order, writ, injunction, judgment or
decree of any court or government agency or instrumentality that would affect
the ability of the Company to enter into this Agreement or to consummate the
transactions contemplated hereby.

(v) No Conflicts. The execution, delivery and performance of this Agreement by
the Company, the issuance and sale of the Shares and the consummation by the
Company of the transactions contemplated hereby do not and will not (i) violate
any provision of the Company’s certificate of incorporation or bylaws, or
(ii) breach or result in a default under, result in the creation of any Lien
(“Lien” under this Agreement means a lien, charge, security interest,
encumbrance, right of first refusal, preemptive right or other restriction) upon
any of the properties or assets of the Company or give to others any right of
termination, amendment, acceleration or cancellation of any agreement, credit
facility, debt or other instrument to which the Company is a party or by which
any property or asset of the Company is bound or affected, or (iii) violate any
law, rule, regulation, order, judgment, injunction, or decree of any court or
government

 

3



--------------------------------------------------------------------------------

authority to which the Company is subject (including federal and state
securities laws and regulations, and the rules and regulations of the Nasdaq
Capital Market (“Trading Market”), or by which any property or asset of the
Company is bound or affected; except in the cases of each of clauses (ii) and
(iii) such as could not have or reasonably be expected to result in a Material
Adverse Effect.

(vi) SEC Reports; Financial Statements. The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by it
under the Securities Act and the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), for the two years preceding the date hereof (or such
shorter period as the Company was required by law to file such material). The
foregoing materials filed through the date hereof, including the exhibits
thereto and documents incorporated by reference therein, being collectively
referred to herein as the “SEC Reports.” As of their respective dates, the SEC
Reports complied in all material respects with the requirements of the
Securities Act and the Exchange Act and the rules and regulations of the SEC
promulgated thereunder, and none of the SEC Reports, when filed, contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading. The
historical financial statements of the Company included in the SEC Reports
comply in all material respects with applicable accounting requirements and the
rules and regulations of the SEC with respect thereto as in effect at the time
of the filing. Such financial statements have been prepared in accordance with
United States generally accepted accounting principles (“GAAP”) applied on a
consistent basis during the periods involved, except as may be otherwise
specified in such financial statements or the notes thereto and except that
unaudited financial statements may not contain all footnotes required by GAAP,
and fairly present in all material respects the financial position of the
Company as of and for the dates thereof and the results of operations and cash
flows for the periods then ended, subject, in the case of unaudited statements,
to normal, immaterial, year-end audit statements.

(vii) Material Changes. Since the date of the latest audited financial
statements included within the SEC Reports, except as specifically disclosed in
the SEC Reports, (i) there has been no event, occurrence or development that has
had or that could reasonably be expected to result in a Material Adverse Effect,
(ii) the Company has not incurred any liabilities (contingent or otherwise)
other than trade payables and accrued expenses incurred in the ordinary course
of business consistent with past practice, and other than the derivative
liability incurred in connection with the transactions consummated pursuant to
the Amended and Restated Securities Purchase Agreement (“May 2011 Private
Placement Agreement”), dated as of May 16, 2011, between the Company and certain
investors party thereto, (iii) the Company has not altered its method of
accounting, (iv) the Company has not declared or made any dividend or
distribution of cash or other property (or its securities) to shareholders or
purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital shares and (v) the Company has not issued any equity securities or
common stock equivalents to any Person (including to any officer, director or
Affiliate), except pursuant to (A) existing Company share option plans, (B) the
Securities Subscription Agreement, dated September 27, 2011, between the Company
and Purchaser, (C) in connection with the transactions contemplated by the
Supplemental Agreements, each dated September 28, 2011, by and between the
Company and the parties to the May 2011 Private Placement Agreement and (D)
Adjustment Shares as defined in and pursuant to the May 2011 Private Placement
Agreement. The Company does not have pending before the SEC any request for
confidential treatment of information. “Person” under this Agreement means an

 

4



--------------------------------------------------------------------------------

individual or corporation, partnership, trust, incorporated or unincorporated
association, joint venture, limited liability company, joint stock company,
government (or an agency or subdivision thereof) or other entity of any kind.
“Affiliate” under this Agreement means any Person that, directly or indirectly
through one or more intermediaries, controls or is controlled by or is under
common control with a Person as such terms are used in and construed under Rule
144 under the Securities Act.

(viii) Compliance. The Company is not in default under or in violation of, nor
has it received notice of a claim that it is in default under or that it is in
violation of, (i) its certificate of incorporation, articles of association or
by-laws, (ii) any indenture, loan or credit agreement or any other agreement or
instrument to which it is a party or by which it or any of its properties is
bound, (iii) any court, arbitrator or governmental body, or (iv) any statute,
rule or regulation of any jurisdiction or regulatory body in which it is
conducting its business, except in the case of (ii), (iii) or (iv) as could not
reasonably be expected to have a Material Adverse Effect.

(ix) Private Placement. Assuming the accuracy of the Purchaser’s representations
and warranties set forth in Section 2.2, no registration under the Securities
Act is required for the offer and sale of the Shares by the Company to the
Purchaser as contemplated by this Agreement. The issuance and sale of the Shares
hereunder does not contravene the rules and regulations of the Trading Market.

(x) No General Solicitation. Neither the Company nor any person acting on behalf
of the Company has offered or sold any of the Shares by any form of general
solicitation or general advertising. The Company has offered the Shares for sale
only to the Purchaser and certain other “accredited investors” within the
meaning of Rule 501 under the Securities Act or “qualified institutional buyers”
within the meaning of Rule 144A under the Securities Act.

(xi) Manipulation of Price. The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company and to facilitate the sale or resale of any of the
Shares, (ii) sold, bid for, purchased, or, paid any compensation for soliciting
purchases of, any of the Shares, or (iii) paid or agreed to pay to any Person
any compensation for soliciting another to purchase any other securities of the
Company, except with respect to compensation payable in connection with the
transactions contemplated hereby.

2.2 Representations and Warranties of the Purchaser.

(a) The Purchaser hereby represents and warrants to the Company as follows:

(i) Organization, Good Standing and Qualification. The Purchaser is an entity
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization and has all requisite corporate power and
authority to carry on its business as now conducted and as presently proposed to
be conducted. The Purchaser is duly qualified to transact business and is in
good standing as a foreign entity in each jurisdiction in which the failure to
so qualify would have a Material Adverse Effect on its business or properties.

 

5



--------------------------------------------------------------------------------

(ii) Authorization; Enforcement. The Purchaser has full right, power, authority
and capacity to enter into this Agreement and to consummate the transactions
contemplated hereby and has taken all necessary action to authorize the
execution, delivery and performance of this Agreement. Upon execution and
delivery, this Agreement will constitute a valid and binding obligation of the
Purchaser enforceable against the Purchaser in accordance with its terms, except
as such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent transfer, applicable securities laws or
regulations, liquidation or similar laws relating to, or affecting generally,
the enforcement of creditor’s rights and remedies or by other equitable
principles of general application from time to time in effect.

(iii) Own Account. The Purchaser understands that the Shares are “restricted
securities” and have not been registered under the Securities Act or any
applicable state securities law and is acquiring the Shares as principal for its
own account and not with a view to or for distributing or reselling the Shares
or any part thereof in violation of the Securities Act or any applicable state
securities law, has no present intention of distributing any of the Shares in
violation of the Securities Act or any applicable state securities law and has
no arrangement or understanding with any other persons regarding the
distribution of the Shares (this representation and warranty not limiting such
Purchaser’s right to sell the Shares in compliance with applicable federal and
state securities laws) in violation of the Securities Act or any applicable
state securities law. The Purchaser is acquiring the Shares hereunder in the
ordinary course of its business. The Purchaser does not have any agreement or
understanding, directly or indirectly, with any Person to distribute any of the
Shares.

(iv) Purchaser Status. At the time the Purchaser was offered the Shares, it was,
and at the date hereof it is, an “accredited investor” as defined in Rule
501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under the Securities Act. The
Purchaser is not required to be registered as a broker-dealer under Section 15
of the Exchange Act.

(v) General Solicitation. The Purchaser is not purchasing the Shares as a result
of any advertisement, article, notice or other communication regarding the
Shares published in any newspaper, magazine or similar media or broadcast over
television or radio or presented at any seminar or any other general
solicitation or general advertisement.

(vi) Legal Proceedings and Orders. There is no action, suit, proceeding or
investigation pending or threatened against the Purchaser that questions the
validity of this Agreement or the right of the Purchaser to enter into this
Agreement or to consummate the transactions contemplated hereby, nor is the
Purchaser aware of any basis for any of the foregoing. The Purchaser is neither
a party nor subject to the provisions of any order, writ, injunction, judgment
or decree of any court or government agency or instrumentality that would affect
the ability of the Purchaser to enter into this Agreement or to consummate the
transactions contemplated hereby.

(vii) Residency. The Purchaser has its principal executive office in the
jurisdiction set forth immediately below the Purchaser’s name on the signature
page hereto.

(viii) No Violation. The Purchaser further represents and warrants to, and
covenants with, the Company that the making and performance of this Agreement by
the

 

6



--------------------------------------------------------------------------------

Purchaser and the consummation of the transactions herein contemplated will not
violate any provision of the organizational documents of the Purchaser or
conflict with, result in the breach or violation of, or constitute, either by
itself or upon notice or the passage of time or both, a default under any
agreement, mortgage, deed of trust, lease, franchise, license, indenture, permit
or other instrument to which the Purchaser is a party, or any statute or any
authorization, judgment, decree, order, rule or regulation of any court or any
regulatory body, administrative agency or other governmental body applicable to
the Purchaser.

ARTICLE 3 – OTHER AGREEMENTS OF THE PARTIES

3.1 Transfer Restrictions.

(a) The Shares may only be disposed of in compliance with U.S. state and federal
securities laws. In connection with any transfer of Shares other than pursuant
to an effective registration statement or Rule 144 or to the Company, the
Company may require the transferor thereof to provide to the Company an opinion
of counsel selected by the transferor and reasonably acceptable to the Company,
the form and substance of which opinion shall be reasonably satisfactory to the
Company, to the effect that such transfer does not require registration of such
transferred Shares under the Securities Act. As a condition of transfer, any
such transferee shall agree in writing to be bound by the terms of this
Agreement and shall have the rights of the Purchaser under this Agreement.

(b) The Purchaser agrees to the imprinting, so long as is required by this
Section 3.1, of a legend on any of the Shares in the following form:

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AND IN THE CASE OF A TRANSACTION EXEMPT FROM
REGISTRATION, UNLESS THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO IT THAT SUCH TRANSACTION DOES NOT REQUIRE REGISTRATION UNDER THE
SECURITIES ACT AND SUCH OTHER APPLICABLE LAWS.

(c) The Company agrees that it shall remove the restrictive legend set forth in
Section 3.1(b) from certificates representing the Shares (i) following any sale
of such Shares pursuant to a registration statement covering the resale of such
security that is effective under the Securities Act, or (ii) following any sale
of such Shares pursuant to Rule 144 or (iii) if such legend is not required
under applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the staff of the Commission),
provided that the Purchaser shall have delivered to the Company and its transfer
agent a certification of the foregoing and such other documentation as such
entities may reasonably require.

 

7



--------------------------------------------------------------------------------

3.2 Furnishing of Information. As long as the Purchaser owns Shares, the Company
covenants to timely file (or obtain extensions in respect thereof and file
within the applicable grace period) all reports required to be filed by the
Company after the date hereof pursuant to the Exchange Act. As long as the
Purchaser owns Shares, if the Company is not required to file reports pursuant
to the Exchange Act, it will prepare and furnish to the Purchaser and make
publicly available in accordance with Rule 144(c) such information as is
required for the Purchaser to sell the Shares under Rule 144. The Company
further covenants that it will take such further action as any holder of Shares
may reasonably request, all to the extent required from time to time to enable
such Person to sell such Shares without registration under the Securities Act
within the limitation of the exemptions provided by Rule 144 until such time as
non-Affiliates of the Company are able to sell in accordance with Rule 144.

3.3 Securities Laws Disclosure; Publicity. The Company shall, on or before the
fourth Trading Day following the date hereof, issue a Current Report on Form 8-K
(the “8-K Filing”) disclosing the material terms of the transactions
contemplated hereby, and shall attach such documents thereto as are required to
be filed therewith. The Purchaser shall consult with the Company in issuing any
press release with respect to the transactions contemplated hereby.

3.4 Investment Company Act. The Company shall conduct its business in a manner
so that it will not become subject to the Investment Company Act.

ARTICLE 4 – MISCELLANEOUS

4.1 Notices. All notices, requests and other communications hereunder must be in
writing and will be deemed to have been duly given only if delivered personally
against written receipt or by facsimile transmission or mailed (by registered or
certified mail, return receipt requested) or by reputable overnight courier, fee
prepaid to the parties at the following addresses or facsimile numbers:

If to the Company:

Marshall Edwards, Inc.

11975 El Camino Real, Suite 101

San Diego, California 92130

Facsimile: (858) 792-5406

Attention: Secretary

with copies to:

Morgan, Lewis & Bockius LLP

101 Park Avenue

New York, New York 10178-0060

Facsimile: (212) 309-6001

Attention: Steven A. Navarro, Esq.

 

8



--------------------------------------------------------------------------------

If to the Purchaser:

Novogen Limited

140 Wicks Road

North Ryde NSW 2113

Australia

Facsimile: + 61 2 9878 8474

Attention: Mark Hinze

All such notices, requests and other communications will (w) if delivered
personally to the address as provided in this Section 4.1 be deemed given upon
delivery, (x) if delivered by facsimile transmission to the facsimile number as
provided in this Section 4.1 be deemed given upon receipt, (y) if delivered by
mail in the manner described above to the address as provided in this
Section 4.1, be deemed given upon receipt and (z) if delivered by reputable
overnight courier to the address as provided in this Section 4.1, be deemed
given upon receipt. Any party from time to time may change its address,
facsimile number or other information for the purpose of notices to that party
by giving notice specifying such change to the other parties hereto.

4.2 Binding Effect. This Agreement shall be binding upon the heirs, legal
representatives and successors of the Company and the Purchaser; provided,
however, that the Purchaser may not assign any rights or obligations under this
Agreement.

4.3 Governing Law. All questions concerning the construction, validity and
interpretation of this Agreement will be governed by and construed in accordance
with the domestic laws of the State of New York, without giving effect to any
choice of law or conflict of law provision or rule (whether of the State of New
York or any other jurisdiction) that would cause the application of the laws of
any jurisdiction other than the State of New York.

4.4 Invalid Provisions. In the event that any provision of this Agreement is
found to be invalid or otherwise unenforceable by a court or other tribunal of
competent jurisdiction, such invalidity or unenforceability shall not be
construed as rendering any other provision contained herein invalid or
unenforceable, and all such other provisions shall be given full force and
effect to the same extent as though the invalid and unenforceable provision was
not contained herein.

4.5 Counterparts. This Agreement may be executed in any number of identical
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

4.6 Amendments. This Agreement or any provision hereof may be changed, waived,
or terminated only by a statement in writing signed by the party against whom
such change, waiver or termination is sought to be enforced.

4.7 Entire Agreement. This Agreement constitutes the entire agreement of the
parties with respect to the subject matter hereof and supersedes all prior and
contemporaneous agreements, representations and understandings, oral or written,
of the parties with respect thereto.

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

 

COMPANY: MARSHALL EDWARDS, INC. By:  

/s/ Daniel P. Gold

Name:   Daniel P. Gold Title:   President and Chief Executive Officer

 

PURCHASER: NOVOGEN LIMITED By:  

/s/ William D. Rueckert

Name:   William D. Rueckert Title:   Chairman

 

Address : 140 Wicks Road Novogen Limited 140 Wicks Road North Ryde NSW 2113
Australia Facsimile: + 61 2 9878 8474



--------------------------------------------------------------------------------

Schedule 1

Wire Instructions for Company

 

Primary Bank:    JPMorgan Chase Bank Swift#:    CHASUS33 ABA#    021000021
Account Name:    Marshall Edwards, Inc. Account Number:    821-5010735-65

 

11



--------------------------------------------------------------------------------

Exhibit A

MARSHALL EDWARDS, INC.

ACCREDITED INVESTOR QUESTIONNAIRE

In connection with the proposed purchase by the undersigned of shares of common
stock of Marshall Edwards, Inc., the undersigned hereby certifies that it is an
“accredited investor” (an “Accredited Investor”) as defined in Rule 501 of
Regulation D under the Securities Act of 1933, as amended (the “Act”), with
which definition the undersigned is familiar. The undersigned has checked all of
the following definitions of an Accredited Investor which apply to it:

¨ (i) A natural person whose individual net worth, or joint net worth with that
person’s spouse, at the time of purchase exceeds $1,000,000, excluding the value
of such person’s primary residence.

¨ (ii) A natural person who had an individual income in excess of $200,000 in
each of 2009 and 2010 or joint income with that person’s spouse in excess of
$300,000 in each of those two years and has a reasonable expectation of reaching
the same income level in 2011.

¨ (iii) A natural person who is a director or executive officer of the Company.

¨ (iv) An organization described in Section 501(c)(3) of the Internal Revenue
Code of 1986, as amended, or a corporation, Massachusetts or similar business
trust, or partnership, not formed for the specific purpose of acquiring the
securities offered, with total assets in excess of $5,000,000.

¨ (v) A “Private Business Development Company” as defined in Section 202(a)(22)
of the Investment Advisers Act of 1940.

¨ (vi) A “Bank” as defined in Section 3(a)(2) of the Act, or any savings and
loan association or other institution as defined in Section 3(a)(5)(A) of the
Act, whether acting in its individual or fiduciary capacity.

¨ (vii) A broker or dealer registered pursuant to Section 15 of the Securities
Exchange Act of 1934, as amended.

¨ (viii) An “Insurance Company” as defined in Section 2(a)(13) of the Act.

¨ (ix) An investment company registered under the Investment Company Act of
1940, as amended, or a “Business Development Company” as defined in
Section 2(a)(48) of such act.

¨ (x) A “Small Business Investment Company” licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958.

¨ (xi) A plan established and maintained by a state, or its political
subdivisions, or any agency or instrumentality of a state or its political
subdivisions for the benefit of its employees, if such plan has total assets in
excess of $5,000,000.



--------------------------------------------------------------------------------

¨ (xii) An employee benefit plan within the meaning of the Employee Retirement
Income Security Act of 1974, if (1) the investment decision is made by a “Plan
Fiduciary” as defined in Section 3(21) of such act (such as a bank, savings and
loan association, insurance company or registered investment advisor), (2) such
plan has total assets in excess of $5,000,000 or (3) a self-directed plan, with
investment decisions made solely by persons that are Accredited Investors.

¨ (xiii) A trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the securities offered, whose purchase is directed
by a sophisticated person as described in Rule 506(b)(2)(ii) of Regulation D of
the Act.

¨ (xiv) Any entity in which all of the equity owners are Accredited Investors.

 

Novogen Limited

Name of Investor

 

Signature of investor or authorized signatory

 

Name of authorized signatory, if applicable

 

Title of authorized signatory, if applicable

 

Date

 

13



--------------------------------------------------------------------------------

Exhibit B

Form of Opinion of Counsel to the Company

[Date]

Novogen Limited

140 Wicks Road

North Ryde NSW 2113

Australia

Ladies and Gentlemen:

We have acted as counsel for Marshall Edwards, Inc., a Delaware corporation (the
“Company”), in connection with the sale by the Company of 1,941,747 shares of
the Company’s common stock, par value $0.00000002 per share (“Common Stock”),
pursuant to that certain Securities Subscription Agreement (the “Agreement”),
dated as of December 28, 2011, between the Company and Novogen Limited (the
“Purchaser”). All capitalized terms not otherwise defined herein shall have the
meanings ascribed to them in the Agreement. This opinion is being delivered to
you pursuant to Section 1.2(c) of the Agreement.

In connection with the opinions expressed below, we have examined originals or
copies (certified or otherwise identified to our satisfaction) of (i) the
Restated Certificate of Incorporation, as amended, of the Company (the
“Certificate of Incorporation”), (ii) the Amended and Restated By-laws of the
Company (the “Bylaws”), (iii) the Agreement and (iv) such other documents and
records as we have deemed appropriate for the purposes of the opinions set forth
herein.

We have assumed the genuineness of all signatures, the legal capacity of natural
persons, the authenticity of the documents submitted to us as originals, the
conformity to the original documents of all documents submitted to us as
certified, facsimile or photostatic copies, and the authenticity of the
originals of all documents submitted to us as copies. We have also assumed that
the Agreement constitutes a valid and binding obligation of each party thereto
other than the Company.

As to any facts that are material to the opinions hereinafter expressed that we
did not independently establish or verify, we have relied without investigation
upon the representations of the Company contained in the Agreement and upon
certificates of officers of the Company.

In rendering the opinions set forth herein, whenever a statement or opinion
herein is qualified by “to our knowledge,” “known to us” or by words of similar
import, it is intended to indicate that, during the course of our representation
of the Company in the subject transaction, no information has come to the
attention of those lawyers in our firm who have rendered legal services in
connection with the preparation of the Agreement and related documents that
gives us actual knowledge of the inaccuracy of such statement or opinion. Except
as specifically set forth herein, we have not undertaken any independent
investigation to determine the accuracy of facts material to any such statement
or opinion, and no inference as to such statement or opinion



--------------------------------------------------------------------------------

should be drawn from the fact of our representation of the Company. In making
judgments in respect of matters of materiality, we have, to the extent we deemed
appropriate, relied upon management and other representatives of the Company in
assessing the possible impact of such items upon the Company.

Based upon and subject to the foregoing and to the limitations and
qualifications described below, we are of the opinion that

1. The Company is a corporation validly existing and in good standing under the
laws of the State of Delaware. The Company is duly qualified as a foreign
corporation to do business and is in good standing in the State of California.

2. The Company has the requisite corporate power and authority to execute,
deliver and perform all of its obligations under the Agreement, including the
issuance of the Shares in accordance with the terms thereof. The execution and
delivery of the Agreement by the Company and the performance of its obligations
thereunder, including the issuance of the Shares, have been duly authorized by
the Company’s Board of Directors, and no further consent or authorization of the
Company, its Board of Directors or its stockholders is required therefor. The
Agreement has been duly executed and delivered by the Company. The Agreement
constitutes a valid and binding obligation of the Company, enforceable against
the Company in accordance with its terms.

3. The execution and delivery by the Company of the Agreement and the Company’s
performance of its obligations thereunder, including the issuance of the Shares,
(a) do not and will not violate, conflict with or constitute a default (or an
event which, with the giving of notice or lapse of time or both, constitutes or
would constitute a default) under, give rise to any right of termination,
cancellation or acceleration under, (i) the Certificate of Incorporation or
Bylaws of the Company; (ii) any agreement, note, lease, mortgage, deed or other
instrument to which the Company is a party that has been publicly filed as an
exhibit to the Company’s reports heretofore filed with the Securities and
Exchange Commission (the “Publicly Filed Documents”); or (iii) any law of the
State of New York, the General Corporation Law of the State of Delaware and any
federal law of the United States of America.

4. When issued, sold and paid for in accordance with the terms of the Agreement,
the Shares will be duly authorized and validly issued, fully paid and
nonassessable and free of any preemptive or similar rights contained in the
Company’s Certificate of Incorporation or Bylaws or any agreements or other
instruments to which the Company is a party that are Publicly Filed Documents.

5. Assuming the accuracy of the representations and warranties of the Purchaser
in the Agreement, the offer and sale of the Shares in accordance with the
Agreement constitutes a transaction exempt from the registration requirements of
the Securities Act of 1933, as amended.

 

15



--------------------------------------------------------------------------------

Our opinions expressed above are subject to the following additional
limitations, exceptions, qualifications and assumptions:

A. The opinions expressed in this letter are subject to bankruptcy, insolvency,
fraudulent transfer and other similar laws affecting the rights and remedies of
creditors generally and to general principles of equity.

B. For purposes of the opinions expressed in this letter, we have considered
only such laws and regulations that in our experience are typically applicable
to transactions of the nature contemplated by the Transaction Documents.

C. For purposes of our opinions in paragraph 1 above, we have relied solely upon
good standing or similar certificates issued by appropriate authorities in the
subject jurisdictions.

D. The opinions expressed in this letter are limited to the laws of the State of
New York, the General Corporation Law of the State of Delaware and the federal
laws of the United States of America, and we express no opinion with respect to
the laws of any other state or jurisdiction. Furthermore, we express no opinion
on any matter covered by laws, rules or regulations applicable to patents,
copyrights, trademarks and other proprietary rights and licenses.

E. We express no opinion as to:

1. The enforceability of waivers in the Agreement that may relate to matters
that cannot, as a matter of law, be effectively waived.

2. The enforceability of any provision of the Agreement providing for
modification thereof only by means of an agreement in writing signed by the
parties thereto.

3. The compliance with applicable antifraud statutes, rules or regulations of
applicable state and federal laws concerning the offer, issuance or sale of
securities, including, without limitation, the accuracy and completeness of the
information provided by the Company to the Purchaser in connection with the
offer and sale of the Shares.

This opinion letter is effective only as of the date hereof. We do not assume
responsibility for updating this opinion letter as of any date subsequent to its
date, and we assume no responsibility for advising you of any changes with
respect to any matters described in this opinion letter that may occur, or facts
that may come to our attention, subsequent to the date hereof.

This opinion letter is furnished by us solely for the benefit of the Purchaser
in connection with the transactions contemplated by the Agreement and may not be
relied upon by the Purchaser for any other purpose, nor may it be furnished to
or relied upon by any other person or entity for any purpose whatsoever. This
opinion letter is not to be quoted in whole or in part or otherwise referred to
or used, nor is it to be filed with any governmental agency or any other person,
without our express written consent.

Very truly yours,

 

16